Title: To John Adams from Richard Rush, 18 November 1816
From: Rush, Richard
To: Adams, John




Respected Sir.
Washington November 18. 1816


You have seen so much, read so much, and thought so much, of publick affairs under all aspects; you know so well what is becoming in national dignity and spirit, and what is due also to policy and seemliness, that I declare, according as your ripe judgment may disapprove or sanction the enclosed paper, will I either put it by, or lay it before those who have the power, if they think fit, to act upon it.
After such an introduction you may possibly conjecture it to be some grave affair of state. Not so; it is something of far less importance. Yet, the idea has been running in my mind for full a couple of years. At length it grew quite restless there, and passing by the ruined walls of the capitol not long since, I determined to dress it up as you will see.
Now, venerable Sir, if you will condescend to look over it, and, wholly at your convenience, favor me with an aye, or a no, I shall consider the question as taken.
Believe in the / profound respect of


R. Rush.



